DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 sates “wherein a medium which has a refractive index which lies in the region of 90% to 110% of the refractive index of the light filter is arranged between the at least one protective element and the light irradiation side of the first LED or the light outlet side of the light filter”. The specification has insufficient details of this medium. The specification merely discloses “minimal distance however is advantageous compared to a direct contact, since on entry into the light filter of an optically less dense medium, i.e. with a smaller refractive index such as air for instance, the light is greatly refracted towards the axis of incidence and on exit out of the light filter is correspondingly greatly refracted away from the axis of incidence” in paragraph [0018] of US-Pub.20210007591, and lacks support for a medium having refractive index lies in the region of 90%-110% of the refractive index of the light filter. Appropriate clarification/correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially” in claims 7, 8 and 19 are a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 17 states “wherein a medium which has a refractive index which lies in the region of 90% to 110% of the refractive index of the light filter” and it is unclear what is defined to be a medium. Appropriate clarification/correction is required.
Claim 21 states “wherein a plurality of n≥2 first LEDs and/or a plurality of m≥2 second LEDs are arranged in the insertion section in a plane which is perpendicular to the viewing direction, n-times and m-times respectively” and the claim does not specify what is representing/defined to be “n” and “m”. It is not sure if the “n” and “m” are representing the number of each LEDs.  Appropriate clarification/correction is required.
Allowable Subject Matter
Claims 1-6, 9-16 and 18 are allowed.	
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art Peltie et al. (US 20130070071) disclose a medical-endoscopic instrument with a distal elongate insertion section (optical head 1) for the minimal-invasive introduction into a human or animal body (Fig.1), wherein the insertion section (optical head 1) comprises: at least one first LED (Fig.1, lighting means 41); a second LED (Fig.1, lighting means 40); a picture sensor (microcamera 11), wherein the first LED (Fig.1, lighting means 41), the second LED (Fig.1, lighting means 40) and the picture sensor (microcamera 11) are aligned in a common viewing direction (Fig.1), the first LED (Fig.1, lighting means 41) comprises a first light spectrum which is suitable for fluorescence endoscopy ([0035] lighting means 41 may be an optical fibre suitable for transmitting the monochromatic light obtained from a fibred laser emission source 23. Preferably, this source emits at a wavelength of 690 nm, a wavelength that is favourable to the fluorescence) and the second LED (Fig.1, lighting means 40) comprises a second light spectrum which is suitable for white light endoscopy ([0034]-[0035] white light lighting means 40). However, Peltie et al. do not disclose a light filter arranged in front of the second LED in the viewing direction, wherein the light filter has a transmission spectrum (as specified in a paragraph [0008] of US-Pub.20210007591, as “a distribution of the percentage light transparency T(λ) in dependence on the wavelength λ of the light…”), wherein the second LED is configured to irradiate according to the second light spectrum on average more intensively in a first wavelength region than in a second wavelength region (as defined by equations in paragraphs [0008] and [0043], and shown in Figures 7-11 (specifically Fig.7, I1 as an average intensity of the second LED in the first wavelength region K, and I2 as an average intensity of the second LED in the second wavelength region L) of US-Pub.20210007591), and wherein the light filter is configured to let through light which is emitted by the second LED, according to the transmission spectrum, on average less in the second wavelength region than in the first wavelength region (as defined by equations in paragraphs [0008] and [0043], and shown in Figures 7-11 (specifically Fig.7, I1 as an average intensity of the second LED in the first wavelength region K, and I2 as an average intensity of the second LED in the second wavelength region L) of US-Pub.20210007591).  Claims 2-6, 9-16 and 18 are allowable for being dependents from Claim 1.
Claims 7, 8, 17 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 35 U.S.C. 112 (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120010465 A1		Erikawa; Akihiko et al.
US 20110270057 A1		Pascal; Amit
US 20120259174 A1		Yamamoto; Hiroaki
Erikawa et al. (US 20120010465) disclose a first irradiation portion that radiates white light onto a subject, a second irradiation portion that radiates narrow bandwidth light having a narrower wavelength bandwidth than the white light, and an observation window used to observe the subject are respectively disposed on a leading end surface of an endoscope insertion portion. Each of the first and second irradiation portions includes a pair of irradiation windows for emitting light therefrom.  (See figures and [0010]-[0011]).
Pascal (US 20110270057) discloses an in-vivo sensing device 300 which may comprise a dome or window 301 through which illumination from illumination sources 310 and/or 312 illuminate tissue 302 (or markers attached onto it).  The illumination sources 310 and 312 (or two illumination sources 310, where one comprises filter 311) are attached onto a ring-shaped substrate 360, which may be placed on a printed circuit board (PCB) within the device 300. Typically, the illumination sources 310 and 312 (or illumination sources 310, and 310 comprising filter 311) are positioned on ring 360 in an alternating configuration.  (See figures and summary).
Yamamoto (US 20120259174) discloses an endoscopic diagnosis system 10 capable of normal light observation mode (white light observation mode) for illuminating the subject with normal light (white light) and imaging the reflected light thereof to display (observe) a normal light image (white light image) and an autofluorescence observation mode.  (See figure and [0043]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795